The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of U.S. Application Serial No. 16/019341 and is, therefore, accorded the benefit of the earlier filing date of 26 June 2018.
Claims 1-27 are pending in this application.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 20 September 2021.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 20 September 2021.  These drawings are acceptable.
The specification is objected to, because the “cross reference to related applications” section (page 1) needs to be updated, to reflect the current status of the cited applications.  Appropriate correction is required in response to this Office action.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,164,768.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is not identical to patented claim 1, since the previously patented limitation that the tool is an “interferometer” has been excluded from the instant claim.  However, this is not patentably distinguishing, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Similarly applies to instant claims 11 and 13, in relation to patented claims 15 and 17, respectively.
Instant claim 1 further differs from patented claim 1, by providing for at least one of a film property characterization process or an intensity spectra characterization process (emphasis added by Examiner) instead of the patented “film property characterization process or an intensity spectra characterization process.”  However, this is not patentably distinguishing since the instant claim language is encompassed by the previously patented claim language.  Similarly applies to instant claims 11 and 13, in relation to patented claims 15 and 17, respectively.
Instant claim 1 further differs from patented claim 1, by providing for at least one of the first wafer geometry characterization process, the at least one characterization process, the at least one additional characterization process, or the second wafer geometry characterization process (emphasis added by Examiner) instead of the patented “first wafer geometry characterization process, the at least one characterization process, the at least one additional characterization process, and the second wafer geometry characterization process” (emphasis added by Examiner).  However, this is not patentably distinguishing since the instant claim language is encompassed by the previously patented claim language.  Similarly applies to instant claims and 13, in relation to patented claims 15 and 17, respectively.
Instant claim 2 differs from patented claim 2, by providing for at least one of a thickness, a real component of an index of refraction, or a complex component of the index of refraction (emphasis added by Examiner) instead of the patented “thickness, a real component of an index of refraction, and a complex component of the index of refraction” (emphasis added by Examiner).  However, this is not patentably distinguishing since the instant claim language is encompassed by the previously patented claim language Similarly applies to instant claim 14 in relation to patented claim 18.
Instant claim 3 is not identical to patented claim 4, since the previously patented limitation that the characterization process is “performed via at least one interferometer tool of the one or more characterization sub-systems” has been excluded from the instant claim.  However, this is not patentably distinguishing, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 Similarly applies to instant claim 20 in relation to patented claim 24.
Instant claims 4-10, 12, 15-19 and 21-27 are commensurate in scope with patented claims 5-8, 12, 13, 9, 16, 19-23 and 25-31, respectively.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/9/22